




Exhibit 10.10.4
Walter Investment Management Corp.
Restricted Stock Unit Award Agreement
Under the 2011 Omnibus Incentive Plan (Amended and Restated May 3, 2013)

 













--------------------------------------------------------------------------------






Walter Investment Management Corp.
Restricted Stock Unit Award Agreement
Under the 2011 Omnibus Incentive Plan (Amended and Restated May 3, 2013)


You have been selected to receive a grant of Restricted Stock Units (“RSUs”)
pursuant to the 2011 Omnibus Incentive Plan (Amended and Restated May 3, 2013)
of Walter Investment Management Corp. (the “Plan”) as specified below:
Participant: _____________________________________________________
Date of Grant: ___________________________________________________
Number of RSUs Granted: _________________________________________
Vesting Date:
THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of RSUs by Walter Investment Management Corp., a Maryland corporation
(the “Company”), to the Participant named above, pursuant to the provisions of
the Plan.
The Compensation Committee of Walter Investment’s Board of Directors (the
“Committee”) determined that it is in the best interests of Walter Investment
and its stockholders to grant the Restricted Stock Unit award (the “Award”)
provided for in this Agreement to the Participant, pursuant to the Plan and the
terms of this Agreement.
The Plan provides a complete description of the terms and conditions governing
the grant of RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.
Employment With the Company. Except as may otherwise be provided in Section 5 or
6, below, the RSUs granted hereunder are granted on the condition that the
Participant remains an employee of the Company from the Date of Grant through
(and including) the Vesting Date. If the Participant is employed by the Company
through the Vesting Date, payment will occur irrespective of whether the
Participant is employed by the Company on the payment date. This grant of RSUs
shall not confer any right to the Participant (or any other Participant) to be
granted RSUs or other Awards in the future under the Plan.





--------------------------------------------------------------------------------






2.
Timing of Payout. Payout of all RSUs shall occur as soon as administratively
feasible after the earlier of (a) the Vesting Date, (b) the Participant’s death,
Disability or Retirement at the time provided in Section 5(a) or (b), as
applicable, or (c) the Participant’s termination for other than Cause within one
year following a Change in Control as provided in Section 6; unless, in the case
of (a), (b) or (c) a Participant irrevocably elects to voluntarily defer the
payout of RSUs to a specific date or event as approved by the Compensation and
Human Resources Committee (the “Compensation Committee”) and in compliance with
Section 409A of the Internal Revenue Code.

3.
Form of Payout. RSUs will be paid out solely in the form of shares of common
stock of the Company.

4.
Voting Rights and Dividends Equivalents. Until such time as the RSUs are paid
out in shares of Company stock, the Participant shall not have voting rights.
However, the Company will pay dividend equivalents on the RSUs, in the same form
(e.g., cash, stock, a combination of cash and stock, or such other dividend as
shall be determined by the Company) paid on the Company’s outstanding shares of
common stock. All dividend equivalents will be accrued as of the time they are
paid on the Company’s outstanding shares of Common Stock, however, they will not
be earned or payable to the Participant unless and until such time as the RSUs
to which they apply are settled.

5.
Termination of Employment.

(a)
By Death or Disability. In the event the employment of the Participant with the
Company is terminated by reason of death or Disability prior to the RSUs
becoming settled without restriction, unsettled RSUs granted and dividend
equivalents accrued pursuant to this Agreement shall become immediately fully
vested without restriction and will be settled on the fist day of the second
month following the month in which the date of death of Disability is
determined.

(b)
By Retirement. In the event the employment of the Participant with the Company
is terminated due to Retirement prior to all or a portion of the RSUs becoming
vested without restriction, such unvested RSUs will fully vest with respect to
one half of the RSUs on the second anniversary of the date of grant and with
respect to one half of the RSUs on the third anniversary of the date of the
grant; provided that in the event that a portion of the RSUs had previously
become vested, the remainder of the RSUs will fully vest and be settled on the
next Vesting Date following the Participant’s Retirement.

(c)
For Cause. In the event the employment of a Participant is terminated for Cause
prior to the RSUs becoming vested, the Participant shall forfeit any outstanding
RSUs and any accrued but unpaid dividend equivalents.

(d)
For Other Reasons. Subject to the Compensation Committee’s sole discretion and
the provisions of Section 6, below, if the employment of the Participant shall
terminate for any reason whatsoever prior to the Vesting Date, other than death,
Disability or Retirement, the Participant shall forfeit any unsettled RSUs and
any accrued but unpaid dividend equivalents.

6.
Termination Within One Year Following Change in Control. Notwithstanding
anything to the contrary in this Agreement, in the event the Participant is
terminated by the Company for other than Cause on or before the one year
anniversary of a Change in Control of the Company, the





--------------------------------------------------------------------------------






Participant shall become immediately fully vested without restriction in all
RSUs granted and dividend equivalents accrued pursuant to this Agreement.
7.
Restrictions on Transfer. Subject to Committee discretion, unless and until
actual shares of stock of the Company are received upon payout, RSUs granted
pursuant to this Agreement may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, except as provided in the Plan.

8.
Recapitalization. In the event of any material change in the capitalization of
the Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of RSUs subject to
this Agreement shall be equitably adjusted by the Compensation Committee, in its
sole discretion, to prevent dilution or enlargement of rights.

9.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

10.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continued employment with the Company or its Subsidiaries, nor
shall this Agreement interfere in any way with the Company’s right to terminate
the Participant’s employment at any time.

11.
Miscellaneous.

(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Compensation Committee may
adopt for administration of the Plan. The Compensation Committee shall have the
right to impose such restrictions on any shares acquired pursuant to this
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such shares. It is
expressly understood that the Compensation Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

(b)
The Compensation Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.

(c)
The Participant may elect, subject to any procedural rules adopted by the
Compensation Committee, to satisfy the withholding requirement, in whole or in
part, by having the Company withhold and sell shares having an aggregate Fair
Market Value on the date the tax is to be determined, equal to the amount
required to be withheld.







--------------------------------------------------------------------------------






The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require the Participant to remit to the Company,
an amount sufficient to satisfy the minimum statutory required withholding for
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any payout
to the Participant under this Agreement.
(d)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

(e)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(f)
All obligations of the Company under the Plan and this Agreement, with respect
to the RSUs, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(g)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Maryland.

(h)
The intent of the parties is that payments and benefits under this Agreement be
exempt from, or comply with Section 409A of the Internal Revenue Code (the
“Code”), and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in accordance therewith. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provide3d pursuant to this Agreement during the
six-month period immediately following the Participant’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Participant’s separation from service; provided, however,
that payment may be made earlier as provided by Section 5(a) in the event of
Participant’s death.

(i)
To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

(j)
Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such addresses as one party may subsequently furnish to the
other party in writing.

 





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.
Walter Investment Management Corp.


By: ______________________________




__________________________________
Participant
Participant’s name and address:
_________________________
_________________________
_________________________
_________________________
 





--------------------------------------------------------------------------------






EXHIBIT A
PLAN DEFINITIONS
All of the definitions of the terms below are consistent with the definitions in
the Plan.
A.    “Cause” shall mean any one of the following:
(a)
Willful misconduct of the Participant;

(b)
Willful failure to perform the Participant’s duties;

(c)
The conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant
; or

(d)
The commission of an act of theft, fraud, dishonesty or insubordination that is
materially detrimental to the Company or any Subsidiary.

B.
“Change of Control” shall mean the occurrence of one or more of the following
events:

(a)
The acquisition by any Person of Beneficial Ownership of more than 40% of either
(A) the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
subsection (a) the following acquisitions shall not constitute a Change in
Control:

(i)
    Any acquisition by the Company,

(ii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company,

(iii)
Any entity controlled by the Company, or

(iv)
Any acquisition by any entity pursuant to a transaction that complies with
subsections (c)(i), (ii) and (iii), below.

(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this subsection (d) a Business Combination shall not constitute a
Change in Control if following such Business Combination:





--------------------------------------------------------------------------------






(i)
    All or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66 2/3% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; and

(ii)
No Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination; and

(iii)
At least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

C.
“Disability” shall mean permanent and total disability as defined in Code
Section 22(e)(3). A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Participant
shall submit to any reasonable examination(s) required by such physician upon
request. Notwithstanding the foregoing provisions of this paragraph, in the
event any Award is considered to be “deferred compensation” as that term is
defined under Code Section 409A, then, in lieu of the foregoing definition and
to the extent necessary to comply with the requirements of Code Section 409A,
the definition of “Disability” for purposes of such Award shall be the
definition of “disability” provided for under Code Section 409A and the
regulations or other guidance issued thereunder.

D.
“Fair Market Value” or “FMV” shall mean , as applied to a specific date, the
price of a Share that is based on the opening, closing, actual, high, low or
average selling prices of a Share reported on any established stock exchange or
national market system including without limitation the New York Stock Exchange
and the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotation System on the applicable date, the preceding
trading day, the next succeeding trading day, or an average of trading days, as
determined by the Committee in its discretion. Unless the Committee determines
otherwise or unless otherwise specified in an Award Agreement, Fair Market Value
shall be deemed to be equal to the closing price of a Share on the most recent
date on which Shares were publicly traded. Notwithstanding the foregoing, if
Shares are not traded on any established stock exchange or national market
system, the Fair Market Value means the price of a Share as established by the
Committee acting in good faith based on a reasonable valuation method that is
consistent with the requirements of Section 409A of the Code and the regulations
thereunder.

E.
“Retirement.” In order to be eligible for Retirement the Participant must (A)
have been employed by the Company and/or any of its direct or indirect
subsidiary companies for a minimum of four years, and (B) the Participant must
have either reached the age of 60, or the sum of the Participant’s age and years
of service with the Company or its subsidiaries must exceed 70;





--------------------------------------------------------------------------------






provided that, in either case, the Participant provides the Company with at
least nine months written notice of the Participant’s intention to retire, or
such lesser time as the Company may agree. For purposes of this definition, the
Participant’s years of service with any predecessor company that the Company or
its subsidiaries has acquired shall not apply for purposes of determining years
of employment with the Company or its subsidiary pursuant to subsection (A) but
shall apply for purposes of determining years of employment with the Company or
its subsidiary pursuant to subsection (B).
E.
“Share” shall mean a share of common stock of the Company.

 




